       Case 1:19-bk-14827-SDR Doc 75 Filed 06/28/20 Entered 06/29/20 00:48:04                          Desc
                            Imaged Certificate of Notice Page 1 of 4
                                      United States Bankruptcy Court
                                      Eastern District of Tennessee
In re:                                                                                  Case No. 19-14827-SDR
Peggy Annette Willbanks                                                                 Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0649-1           User: carroccio              Page 1 of 2                   Date Rcvd: Jun 26, 2020
                               Form ID: 318                 Total Noticed: 46


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 28, 2020.
12701043       +Aspen Dental,    PO Box 3126,    Syracuse, NY 13220-3126
12701045        Associates In Diagnostic Radiology,     P.O. Box 3145,    Indianapolis, IN 46206-3145
12701046       +Associates in Diagnostic Radiology,     1710 Gunbarrel Rd,    Chattanooga, TN 37421-3127
12715774        COURTESY FINANCE,    c/o Mayfield & Lester, Attys,     PO Box 789,   Chattanooga, TN 37401-0789
12701048        Chattanooga Emergency Med PLLC,     PO Box 94274,    Oklahoma City, OK 73143-4274
12838972       +Envision Physician Services,     1A Burton Hills Blvd,    Nashville, TN 37215-6187
12701050       +Heron Emergency Phys, PLLC,     PO Box 38002,    Philadelphia, PA 19101-8020
12701051       +Heron Emergency Physicians,     13737 Noel Road, Suite 1600,    Dallas, TX 75240-1374
12701052      ++IDA LLC,    780 BUFORD HIGHWAY,    BLDG C-100,    SUWANEE GA 30024-2148
               (address filed with court: Independent Dealers Advantage,       780 Buford Highway Bldg C-100,
                 Suwanee, GA 30024)
12701053       +Mayfield & Lester,    P.O. Box 789,    Chattanooga, TN 37401-0789
12701054       +Medical Data Systems Inc,     Attn: Bankruptcy Dept,    2001 9th Ave Ste 312,
                 Vero Beach, FL 32960-6413
12701055       +Medical Data Systems Inc,     645 Walnut St Ste 5,    Gadsden, AL 35901-4173
12701058       +NPAS, Inc.,    PO Box 99400,    Louisville, KY 40269-0400
12701057       +Nationwide Recovery,    3000 Kellway Dr,    Carrollton, TX 75006-3304
12701056       +Nationwide Recovery,    501 Shelley Dr Ste 300,      Tyler, TX 75701-9553
12838973       +Parkridge West Hospital,     PO Box 290429,    Nashville, TN 37229-0429
12701063        PathGroup,    P.O. Box 740858,    Cincinnati, OH 45274-0858
12701065       +Pendrick Capital Partners LLC,     727 Washington Street,    Key West, FL 33040-4777
12838974        Premier Whitwell Medical Plaza,     13851 TN-28,    Whitwell, TN 37397
12838975       +Radiology Alliance,    1301 Concord Terrace,     Sunrise, FL 33323-2843
12701068       +Radiology Alliance,    PO Box 88087,    Chicago, IL 60680-1087
12701069       +Skin Cancer & Cosmetic Dermatology,     136 Battlefield Crossing Court,     Ringgold, GA 30736-5176
12701070       +Southern Cash,    2201 Gault Ave N,    Fort Payne, AL 35967-3672
12701071      #+Sun Loan Company,    1801 Gault Ave N ste 104,     Fort Payne, AL 35967-3479
12701072       +Tennova Medical Center Of Clevland,     2305 Chambliss Avenue, NW,     Cleveland, TN 37311-3847

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: peggywillbanks3@gmail.com Jun 26 2020 21:53:29        Peggy Annette Willbanks,
                 1987 Shellmound Road,    Jasper, TN 37347-5930
cr              E-mail/Text: asteele@wsfs-law.com Jun 26 2020 22:00:30        Independent Dealers Advantage, LLC,
                 c/o Anthony R. Steele, Esq.,    P.O. Box 2428,     Knoxville, TN 37901-2428
12701044        E-mail/Text: bankruptcynotice@aspendental.com Jun 26 2020 21:59:23         Aspen Dental,
                 PO Box 1578,   Albany, NY 12201
12701042       +EDI: AAEO.COM Jun 27 2020 01:28:00       Aaron’s,    120 North Cedar Avenue,
                 South Pittsburg, TN 37380-1126
12701047       +E-mail/Text: feedback@cascadereceivables.com Jun 26 2020 22:01:20         Cascade Capital,
                 1670 Corporate Cir Ste 202,    Petaluma, CA 94954-6952
12701049       +E-mail/Text: bankruptcy@courtesyfinance.net Jun 26 2020 22:00:10
                 Courtesy Finance of Georgia, LLC.,     P.O. Box 501299,    Atlanta, GA 31150-1299
12701041        EDI: IRS.COM Jun 27 2020 01:28:00       Internal Revenue Service,
                 Centralized Insolvency Operation,     PO Box 7346,    Philadelphia, PA 19101-7346
12701059       +E-mail/Text: bankruptcy@onlineis.com Jun 26 2020 22:01:10        Online Collections,
                 Attn: Bankruptcy,    Po Box 1489,    Winterville, NC 28590-1489
12701060       +E-mail/Text: bankruptcy@onlineis.com Jun 26 2020 22:01:10        Online Collections,     Pob 1489,
                 Winterville, NC 28590-1489
12701061       +E-mail/PDF: HCABKNotifications@resurgent.com Jun 26 2020 21:56:42         Parkridge Medical Center,
                 941 Spring Creek Rd,    Chattanooga, TN 37412-3909
12701062       +E-mail/PDF: resurgentbknotifications@resurgent.com Jun 26 2020 21:56:45
                 Parkridge West Hospital,    Resurgent Capital Services,     PO Box 1927,
                 Greenville, SC 29602-1927
12701064       +E-mail/Text: peritus@ebn.phinsolutions.com Jun 26 2020 22:01:37
                 Pendrick Capital Partners II LLC,     c/o Peritus Portfolio Svcs,    PO Box 141419,
                 Irving, TX 75014-1419
12701067       +EDI: Q3G.COM Jun 27 2020 01:28:00       Quantum3 Group LLC,
                 As Agent for Cascade Capital LLC Series,      PO Box 788,   Kirkland, WA 98083-0788
12701066       +EDI: Q3G.COM Jun 27 2020 01:28:00       Quantum3 Group LLC,
                 As Agent for Cascade Capital LLC Series1,      PO Box 788,   Kirkland, WA 98083-0788
12705576        EDI: Q3G.COM Jun 27 2020 01:28:00       Quantum3 Group LLC as agent for,
                 Catholic Health Initiatives,    PO Box 788,     Kirkland, WA 98083-0788
12705575        EDI: Q3G.COM Jun 27 2020 01:28:00       Quantum3 Group LLC as agent for,
                 CASCADE CAPITAL LLC SERIES C,     PO Box 788,    Kirkland, WA 98083-0788
12749646       +E-mail/Text: bankruptcy@speedyinc.com Jun 26 2020 22:00:00        Speedy/Rapid Cash,
                 P.O. Box 780408,   Wichita, KS 67278-0408
12701074       +E-mail/Text: bankruptcydepartment@tsico.com Jun 26 2020 22:01:22        Transworld Sys Inc/33,
                 Pob 15609,   Wilmington, DE 19850-5609
12701073       +E-mail/Text: bankruptcydepartment@tsico.com Jun 26 2020 22:01:22        Transworld Sys Inc/33,
                 Attn: Compliance Dept,    Po Box 15618,    Wilmington, DE 19850-5618
12701076       +EDI: WABK.COM Jun 27 2020 01:28:00       World Acceptance/Finance Corp,     108 Frederick St,
                 Greenville, SC 29607-2532
12701075       +EDI: WABK.COM Jun 27 2020 01:28:00       World Acceptance/Finance Corp,     Attn: Bankruptcy,
                 Po Box 6429,   Greenville, SC 29606-6429
        Case 1:19-bk-14827-SDR Doc 75 Filed 06/28/20 Entered 06/29/20 00:48:04                                                Desc
                             Imaged Certificate of Notice Page 2 of 4


District/off: 0649-1                  User: carroccio                    Page 2 of 2                          Date Rcvd: Jun 26, 2020
                                      Form ID: 318                       Total Noticed: 46


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
                                                                                            TOTAL: 21

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*               COURTESY FINANCE,   C/O MAYFIELD & LESTER, ATTYS,   P.O. BOX 789,   CHATTANOOGA, TN 37401-0789
cr*              +Courtesy Finance of Georgia, LLC,   PO Box 501299,   Atlanta, GA 31150-1299
12701040*        +Peggy Annette Willbanks,   1987 Shellmound Road,   Jasper, TN 37347-5930
                                                                                              TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 28, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 26, 2020 at the address(es) listed below:
              Anthony R. Steele    on behalf of Creditor   Independent Dealers Advantage, LLC
               asteele@wsfs-law.com
              Gary E Lester    on behalf of Creditor   COURTESY FINANCE ecf@mayfield-lester.com,
               gelecf@epbfi.com
              Jerrold D. Farinash    jdf@8053100.com, ecf.alert+jfarinash@titlexi.com;vfoster@fandhlawfirm.com
              Kara West     chattecf@ch13-trustee.com
              United States Trustee    Ustpregion08.cn.ecf@usdoj.gov
              W. Thomas Bible, Jr.     on behalf of Debtor Peggy Annette Willbanks wtbibleecf@gmail.com,
               r41956@notify.bestcase.com;ThomasBible@jubileebk.net
                                                                                              TOTAL: 6
   Case 1:19-bk-14827-SDR Doc 75 Filed 06/28/20 Entered 06/29/20 00:48:04                                              Desc
                        Imaged Certificate of Notice Page 3 of 4
Information to identify the case:
Debtor 1              Peggy Annette Willbanks                                     Social Security number or ITIN   xxx−xx−3448
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Tennessee

Case number: 1:19−bk−14827−SDR



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Peggy Annette Willbanks
           fka Peggy Annette Spangler


           6/26/20                                                        By the court: s/ Shelley D. Rucker
                                                                                        United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                               page 1
  Case 1:19-bk-14827-SDR Doc 75 Filed 06/28/20 Entered 06/29/20 00:48:04                            Desc
                       Imaged Certificate of Notice Page 4 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
